Citation Nr: 1202682	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disability and, if so, entitlement to service connection for such disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the previously denied claim for service connection for a right knee disability as secondary to the service-connected left knee disability.  No hearing was requested.

As discussed below, the Board finds that the evidence of record is sufficient to reopen the previously denied claim.  However, the merits of the claim for a right knee disability, as secondary to the service-connected left knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last application to reopen the previously denied claim for service connection claim for a right knee disability, as secondary to the service-connected left knee disability, was denied in a January 2002 rating decision; the Veteran was notified of such denial and her appellate rights, and she did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.


CONCLUSION OF LAW

The January 2002 denial of the application to reopen the claim for service connection for a right knee disability, as secondary to the service-connected left knee disability, became final, but new and material evidence has been received that is sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2001 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the previously denied service connection claim for a right knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this regard.  

The Veteran's service connection claim for a right knee disability, as secondary to the service-connected left knee disability, was initially denied in a September 1979 rating decision.  As the Veteran was notified of the denial and her appellate rights, and she did not dispute the decision, the decision became final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].

Thereafter, the Veteran sought to reopen her claim on several occasions.  A June 1983 claim to reopen was denied in a November 1983 rating decision.  The Veteran disputed this determination, and a statement of the case (SOC) was issued in August 1984, along with notification of the denial and appellate rights.  She did not further appeal.  Similarly, a June 1989 claim to reopen was denied in a September 1989 rating decision, and a SOC was issued in response to the Veteran's dispute in August 1990, but she did not further appeal.  Thereafter, the Veteran attempted to reopen her claim in December 1994, which was denied in rating decisions issued in June 1995 and also July 1996.  An August 1997 claim to reopen was denied in a January 2002 rating decision.  The Veteran was notified of the denials and her appellate rights on each of these occasions, but she did not further appeal from any of these determinations, and they each became final.  See 38 U.S.C. § 4005(c) (1982 & 1989); 38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982, 1989); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994, 1997, 2011).

In August 2006, the Veteran again sought to reopen the previously denied claim for service connection for a right knee disability, as secondary to the service-connected left knee disability.  In essence, she continues to claim that she initially injured the right knee in a September 1976 work injury and again injured it in a March 1983 work injury.  She further claims that each of these injuries was caused by the left knee, in that she was trying to protect the left knee and injured her right knee.  Alternatively, the Veteran asserts that the right knee has been aggravated by the service-connected left knee disability, including due to imbalance or altered gait.

A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Veteran has submitted her own lay statements, as well as VA and private treatment records and workers' compensation records, and two VA examinations were conducted concerning the knees in 2007.  Many of the treatment records were previously considered, including records concerning the Veteran's knee injuries in 1976 and 1983, as well as a May 1996 private opinion that it is a "possibility" that the Veteran's left knee had aggravated her right knee at that point.  However, the new evidence includes a notation in an October 2003 VA treatment record that the Veteran has damaged the right knee as a result of her left knee condition.  It is unclear whether this was the Veteran's report of concerning her condition, or whether it was the opinion of the treating provider.  It does not appear that the full VA treatment records from this period have been obtained.  When taken as the provider's opinion and presumed as credible, this new evidence is probative as to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether the Veteran's right knee condition was incurred or aggravated as a result of the service-connected left knee condition.  Further, it raises a reasonable probability of substantiating the Veteran's claim and, therefore, it is material.  As such, the Board finds that the claim should be reopened and all appropriate development should be conducted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

New and material evidence having been received, the previously denied service connection claim for a right knee disability, as secondary to the service-connected left knee disability, is reopened.


REMAND

Further development is necessary as to the merits of the Veteran' service connection claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In particular, considering all currently available evidence, there is an indication that the Veteran's right knee disability may have been proximately caused or proximately worsened beyond its normal progression (aggravated) by the service-connected left knee disability.  However, the current medical evidence of record is insufficient to establish a relationship.  In particular, the May 1996 private opinion from Dr. Z is framed in terms of "possibility" and, therefore, is too speculative to establish service connection.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, it is unclear whether the statement of relationship contained in the October 2003 VA treatment record was made by the Veteran or by her provider.  

Additionally, the Board notes that a December 2001 VA examiner opined that there was no direct relationship between the Veteran's right and left knee conditions.  Similarly, the February 2007 VA examiner opined that the right knee was not due to (or caused by) the left knee condition, and also that an opinion could not be offered as to aggravation without resulting to mere speculation.  However, neither of these examiners expressed a rationale for these conclusions.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (providing that an adequate opinion must be supported by rationale); see also Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010) (providing that a VA examiner cannot use the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts, the use of this phrase should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner, and it must be clear that all procurable and assembled data has been considered).  

Therefore, the Veteran must be afforded a new VA examination for an opinion as to the etiology of her right knee condition based on all evidence of record, including but not limited to the prior medical opinions and treatment records over the years.  The examiner should offer an opinion as to whether the Veteran's right knee disability was either proximately caused or worsened beyond its normal progression (aggravated), either in the past or currently, by her left knee disability.

Further, it appears that pertinent VA and private treatment records may remain outstanding.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  Specifically, the last VA treatment records in the claims file are dated in July 2006, and it also appears that only selective records were printed for the period from December 2001 forward.  Therefore, any outstanding VA treatment records dated from December 2001 forward should be obtained upon remand.  Additionally, the Veteran had treatment over the years from Dr. Z, but the most recent records in the claims file from this provider are dated in October 2007.  It appears that she may have continued to have treatment from this provider.  As such, the Veteran should be requested to complete an authorization and release for VA to obtain any further outstanding records from Dr. Z, or any other non-VA provider.  

Development and readjudication upon remand should reflect consideration of all lay and medical evidence of record.  The Board and the agency of original jurisdiction, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete an authorization and release (VA Form 21-4142) to allow VA to obtain any outstanding records pertaining to the right knee condition from Dr. Z dated from October 2007 forward.  She should also identify and complete an authorization form for any other non-VA facilities with pertinent outstanding records.  Additionally, request copies of any outstanding VA treatment records dated from December 2001 forward.  All requests and all responses for such records, including negative responses, should be documented in the claims file.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.

2.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of the current right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Is it is at least as likely as not (probability of 50 percent or more) that the Veteran's current right knee disability was proximately caused by her service-connected left knee disability?  

(b)  Is it is at least as likely as not (probability of 50 percent or more) that the current right knee disability was proximately worsened beyond its normal progression (aggravated) as a result of the service-connected left knee disability, either in the past or currently?

(c)  If the right knee disability is not secondary to the left knee disability, is at least as likely as not (probability of 50 percent or more) that the right knee disability was otherwise incurred in or aggravated by the Veteran's military service?

(d)  For each of the above questions, the examiner should fully explain the reasoning for the offered opinion(s).  All lay and medical evidence of record should be considered, including but not limited to the prior opinions and any medical treatment, as well as the Veteran's descriptions of the timing of her symptomatology.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received, readjudicate the merits of the service connection claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  







(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


